— Appeal by the defendant from a *616judgment of the County Court, Suffolk County (Weissman, J.), rendered November 6, 1988, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Further, contrary to the defendant’s contentions, we find that the court did not improvidently exercise its discretion in limiting the extremely broad scope of the defendant’s cross-examination at trial (see, People v Duffy, 36 NY2d 258, mot to amend remittitur granted 36 NY2d 857, cert denied 423 US 861; People v Hill, 134 AD2d 520) as the questions in issue concerned matters which were collateral to the issues raised at trial or were otherwise improper (see, People v Paul, 143 AD2d 107, 108).
Finally, we find the defendant’s sentence is not excessive (see, People v Suitte, 90 AD2d 80). Brown, J. P., Fiber, Harwood and Rosenblatt, JJ., concur.